DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Mach 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayall (US 856,035).

In regards to claim 1, Mayall teaches  a wiring member (figure 1), comprising: a wiring body (figure 1) including a sheet-like member (inner insulating sheet layer, figure 1) and a wire-like transmission member (wire in figure 1) fixed on the sheet-like member (figure 1); and a shape maintaining member  (outer insulating layer, figure 1) formed into a sheet-like shape (flat shape) having higher stiffness (with Sulphur, column 2; the Sulphur made into the outer insulation layer, makes it harder than the inner insulation layer (which is soft, column 2, lines 65-67) than the sheet-like member  (inner insulating sheet layer, figure 1) of the wiring body and covering at least one side of a front side or a back side of the wiring body (figure 1) along a front back direction of the wiring body (figure 1) to maintain a shape of the wiring body (figure 1), wherein the wiring member includes a both-side covering part (top and bottom surfaces) where the shape maintaining member (outer insulation layer, figure 1) includes a front portion and a back portion (top layer and bottom layer around the wires in figure 1) respectively covering the front side and the back side of the wiring body (figure 1), such that the sheet-like member and the wire-like transmission member of the wiring body are sandwiched between the front portion and the back portion of the shape maintaining member (figure 1).

In regards to claim 2, Mayall teaches the wiring member according to claim 1, further comprising a one-side covering part (top surface) where the shape maintaining member (outer insulation layer) covers the wire-like transmission member (wire in figure 1) only from a side opposite to the sheet-like member of the wiring body (top portion of the wires in figure 1).

In regards to claim 3, Mayall teaches the wiring member according to claim 2, wherein the shape maintaining member  (outer insulation layer) and the sheet-like member (inner insulation, figure 1) are fixed by a contact area direct fixation on a lateral side of the wire-like transmission member (directly on the wires in figure 1) in the one-side covering part (top surface).

In regards to claim 5, Mayall teaches the wiring member according to claim 1, wherein the shape maintaining member  (outer insulation layer)  is provided continuously along a longitudinal direction of the wiring body to be able to maintain a whole shape of the wiring body (see figure 1).

In regards to claim 6, Mayall teaches the wiring member according to claim 1, wherein the shape maintaining member (outer insulation layer) is provided so that the wiring member can be folded at an intermediate portion (figure 1 shows bending of the outer insulation layer, which will allow the wires to bend also).

In regards to claim 7, Mayall teaches a wiring member (figure 1), comprising: a wiring body (figure 1) including a sheet-like member (inner insulating sheet layer, figure 1) and a wire-like transmission member fixed (wire in figure 1) on the sheet-like member (inner insulating sheet layer, figure 1); and a shape maintaining member (outer insulating layer, figure 1) formed into a sheet-like shape (flat shape) having higher stiffness than the sheet-like member of the wiring body (with Sulphur, column 2; the Sulphur made into the outer insulation layer, makes it harder than the inner insulation layer (which is soft, column 2, lines 65-67)) and covering at least a part of at least one of a front surface and a back surface of the wiring body to maintain a shape of the wiring body (see figure 1), wherein the wiring member includes a both-side covering part (top and bottom surfaces) where the shape maintaining member (outer insulation layer, figure 1) includes a front portion and a back portion (top layer and bottom layer around the wires in figure 1) respectively covering the front side and the back side of the wiring body (figure 1), such that the sheet-like member and the wire-like transmission member of the wiring body are sandwiched between the front portion and the back portion of the shape maintaining member (figure 1).




In regards to claim 8, Mayall teaches the wiring member according to claim 1, wherein the sheet-like member  is made up of a plurality of base materials (top and bottom inner layers, figure 1) connected along a longitudinal direction of the wire-like transmission member (wires, figure 1).

In regards to claim 9, Mayall teaches the wiring member according to claim 6, wherein the wiring member is provided so that a suction pad is  able (the term able is considered to be a part of a process and does not hold any weight in a product claim since it is not a part of the structure being claimed) to be applied to a position where the shape maintaining member (outer insulation layer) is exposed when the wiring member is folded at the intermediate portion (when the cable is folded by the user).

In regards to claim 10, Mayall teaches the wiring member according to claim 1, wherein the sheet-like member and the shape maintaining member (inner and outer insulation layers are fixed to each other via an adhesive agent (cement, column 1 line 37).

In regards to claim 11, Mayall teaches the wiring member according to claim 1, wherein the sheet-like member and the shape maintaining member (inner and outer insulation layers, figure 2) are fixed to each other by a contact area direct fixation (the layers are fixed directly to each other, figure 2).

In regards to claim 12, Mayall teaches the wiring member according to claim 1, wherein the shape maintaining member includes a first sheet and a second sheet (top and bottom sheets, figure 1), and the first sheet is spaced from the second sheet (see figure 1, the is spacing between the two outer sheets) in a longitudinal direction of the wire-like transmission member so that the wiring member is foldable between the first sheet and the second sheet (figure 2, the edges of the wire shows the outer insulation layers bent at the sides).

In regards to claim 13, Mayall teaches the wiring member according to claim 1, wherein the shape maintaining member (outer insulation layers)  includes a wavelike processed part including alternating peaks and troughs arranged in a longitudinal direction of the wire-like transmission member so that the wiring member is foldable at the wavelike processed part (figure 2, there are peaks and throughs in the outer surface of the cable).

In regards to claim 14, Mayall teaches the wiring member according to claim 1, wherein the sheet-like member  (inner insulation layer) includes a plurality of sheets of base materials (top and bottom layers) connected along a longitudinal direction of the wire-like transmission member (see figure 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848